677 S.E.2d 460 (2009)
WELLIVER McGUIRE, INC., Plaintiff
v.
MEMBERS INTERIOR CONSTRUCTION, INC., Defendant and Third Party Plaintiff
v.
Hughes Supply, Inc., The Home Depot, Inc. and United States Fidelity and Guaranty Co., Third Party Defendants.
Hughes Supply, Inc., Additional third Party Plaintiff
v.
Tamki Building Products, Inc. f/k/a Tamko Roofing Products, Inc., Additional third Party Defendant.
No. 565P08.
Supreme Court of North Carolina.
April 30, 2009.
Douglas G. Eisele, Statesville, for Members Interior Construction.
John B. Taylor, Charlotte, Brian E. Wolfe, for Welliver McGuire, et al.
Thomas L. Ogburn, III, Jason B. James, Charlotte, for Hughes Supply, Inc.
Mark W. Johnson, Bradley R. Kutrow, Charlotte, for Tamko Building.

ORDER
Upon consideration of the petition filed on the 30th day of December 2008 by Defendant and Third Party Plaintiff (Member Interior Construction) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."